 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:15-cr-00098-JAD-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6                                                            ECF No. 123
     DALLAS HEDGE,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for July 12, 2021 at 11:00 a.m., be vacated and

12   continued to August 30, 2021, at 2:00 p.m.

13          DATED this 12th day of July 2021.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
